

NINETEENTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Nineteenth Amendment to Employment Agreement is made and entered into as of
March 15, 2010, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Thomas Martin ("Executive").




Recitals


A)  
On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)  
Said Employment Agreement has been amended on eighteen prior occasions;



C)  
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:



Agreement




1.           Section 3.1 of the Employment Agreement, which provides:


3.1           Term.  The term of Executive's employment hereunder shall commence
on April 1, 1998 and shall continue until March 31, 2010 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").




is hereby amended, effective as of March 15, 2010, to provide as follows:




3.1           Term.  The term of Executive's employment hereunder shall commence
on April 1, 1998 and shall continue until March 31, 2011 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").
 

 
2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.







Executed in San Diego, California, as of the date first written above.








EXECUTIVE                                                                                                EMPLOYER
 
                      PRICESMART, INC.


Thomas
Martin                                                                           By:
___________________


______________________                                                   Name:
Jose Luis Laparte                                                      
   
                          Its:
President                                                      
